DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments in the Amendment filed May 16, 2022 (herein “Amendment”), with respect to the objections to claims 18-20 have been fully considered and are persuasive.  The objections to claims 18-20 have been withdrawn. 
Applicant’s arguments and amendments in the Amendment with respect to the rejections of claims 1, 19 and 20, and claims depending therefrom under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yao NPL, already of record.

Claim Objections
Claim 9 is objected to because of the following informalities:  line 1 recites “The method of claim 6,” but should recite “The method of claim 1.”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: line 2 recites “the text stream” but should recite “the stream of audio data.” Appropriate correction is required.
Claim 17 is objected to because of the following informalities: line 2 recites “of audio data” but should recite “of the audio data,” line 4 recites “the sentence,” but should recite “a sentence,” and line 6 recites “transcription the sentence,” but should recite “transcription of the sentence.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al., (US 2020/0104371 A1, herein “Ma”) in view of in view of Yao et al., “Dynamic Masking for Improved Stability in Spoken Language Translation,” arXiv:2006.00249v1 [cs.CL], May 30, 2020, (herein “Yao NPL”).
Regarding claim 1, Ma teaches a method performed by one or more computers, the method comprising (Ma paras. 31, and 169, functions and operations disclosed are implemented in software, hardware or a combination, where hardware includes a computing system including CPUs providing computing resources): 
receiving, by the one or more computers, a stream of audio data comprising speech in a first language (Ma claim 20, source language tokens are received from text input that is from an input audio stream converted to tokens using automated speech recognition); 
generating, by the one or more computers, a transcription for the speech in the stream of audio data using an automated speech recognizer (Ma claim 20, input audio stream converted to tokens (transcription) using automated speech recognition), the transcription being incrementally generated by the automated speech recognizer through a series of updates that add additional text in the first language to the transcription (Ma claim 16, and paras. 74-76, sets of source language tokens are received in an order, where with each received set, a prefix of tokens is updated), until an end of sentence signal is received); 
generating, by the one or more computers, a translation of the transcription into a second language using a machine translation module (Ma paras. 69-71, using a neural network to translate in real-time source language tokens into target language tokens), the translation being generated by performing, in response to each of the updates that add additional text in the first language to the transcription, a corresponding translation iteration that translates into the second language an end portion of the transcription (Ma fig. 4, paras. 69-72, source language tokens received in sets, and used as a prefix to predict a target language token, where the prefix is updated (added text in first language) as next source language tokens are received, and where when receiving an end-of-sentence, all source language tokens are used to generate any remaining target language tokens (end portion) at once), wherein the end portion for at least some of the translation iterations comprises (i) the additional text corresponding to the update and (ii) previously-translated text of the transcription (Ma paras. 71-72, the updated prefix and one or more previously predicted target language tokens are used to predict a next target language token to be output where when the end-of-sentence signal is received, all source language tokens are used to generate any remaining target language tokens); and 
providing, by the one or more computers and over a communication network (Ma paras. 168-171, computer system/information handling system that transmits information (providing) as an embodiment of the disclosure including one or more central processing units (computers) that provide the computing resources and are connected to a communications controller to enable the computer system to connect to remote devices through networks), a series of translation updates to a client device based on the translation iterations (Ma para. 172, input and output data is transmitted from one physical location to another, such as from a server (thus to a client), where para. 71 discusses that from the updated prefix, a next target language token is output), wherein the translation updates respectively provide portions of the translated text from the corresponding translation iterations (Ma paras. 69-72, predicted target language tokens are output from each source language token and prefixes/updated prefixes generated therefrom, until an end-of-sentence signal is received).
Ma does not, but Yao NPL teaches wherein the one or more computers promote stability of the translation across the translation iterations by biasing generation of translation output such that, for each of at least some of the translation iterations, a text segment that was translated in a previous translation iteration is re-translated with a bias toward generating translation output that includes a same translation result generated for the text segment in the previous translation iteration (Yao NPL section 3, in a biased beam search, the objective is to reduce flicker (changes in translation for a segment in real time – thus reducing flicker promotes stability) by using a weighting β that biases a translation produced to be closer to a previous prefix translation, in other words, keeps it close to the previous target).
Therefore, taking the teachings of Ma and Yao NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the target language token generation of Ma to include the biased beam search as disclosed in Yao NPL at least because doing so would improve the latency-flicker trade off without sacrificing translation quality (Yao NPL Abstract).
Regarding claim 2, Ma teaches wherein generating the transcription, generating the translation, and providing the translation updates are performed concurrently with receiving additional audio data in the stream of audio data (Ma paras. 2-3, 41, and 69 disclosure directed towards simultaneous translation where translation is concurrent with the source-language speech, the prefix to prefix operations disclosed in the above cited paragraphs of Ma being real-time/simultaneous translation).
Regarding claim 3, Ma teaches wherein each of the end portions includes a last full sentence of the transcription or a last partial sentence in the transcription (Ma para. 72, in response to receiving an end-of-sentence signal, all source language tokens in a sentence (at least a last partial sentence in the transcription) are used to generate any remaining target language tokens at once).
Regarding claim 4, Ma teaches wherein performing the translation iterations comprises: performing a first translation iteration that translates a first word in a sentence (Ma para. 65, in a prefix-to-prefix operation with a wait-2 policy for example, the first target word is predicted using the first 2 source words of a source sentence); and performing successive translation iterations, as additional words in the sentence are received from the automated speech recognizer (Ma para. 65, the next/second target word is predicted using the first three source words (so using an additional third word as well as the original first two source words)), that each retranslate the first word in the sentence along with subsequently received text of the sentence (Ma para. 65, subsequent target language words are determined from previously received source words (including a first word), thus the first word being considered for translation again with the added context of the additionally received source words for subsequent target language token output), such that the text translated in the successive iterations is expanded at each successive iteration until a translation iteration for the full sentence is performed (Ma para. 71, with each receipt of a source language token, the prefix is updated and both the updated prefix and one or more previously predicted target language tokens (thus all the text translated thus far being expanded for each new received source token) are used to predict a next target language token output).
Regarding claim 5, Ma teaches wherein providing the series of translation updates comprises omitting, from each of the translation updates that do not correspond to the translation of a full sentence, a predetermined number of tokens at the end of the sentence (Ma paras. 57-58, 66, the prefix-to-prefix operations include defining a cut-off step when the source sentence finishes to be x (total number of words in the sentence) – k (wait amount) which results in a tail of source tokens at the end of the sentence that are not used (omitted) in the partial/prefix translations of the sentence).
Regarding claim 10, Ma teaches wherein the machine translation module comprises a neural machine translation model (Ma para. 69, a neural network trained (thus a model) for low-latency real-time translation).
Regarding claim 19, Ma teaches a system comprising (Ma paras. 31, and 169, functions and operations disclosed are implemented in software, hardware or a combination, where hardware includes a computing system including CPUs providing computing resources):
one or more computers (Ma para. 170, one or more central processing units); and
one or more computer-readable media storing instructions that, when executed by the one or more computers, are operable to cause the one or more computers to perform operations comprising (Ma para. 172, computer readable media with instructions for processing units to cause steps of the present invention to be performed):
receiving, by the one or more computers, a stream of audio data comprising speech in a first language (Ma claim 20, source language tokens are received from text input that is from an input audio stream converted to tokens using automated speech recognition); 
generating, by the one or more computers, a transcription for the speech in the stream of audio data using an automated speech recognizer (Ma claim 20, input audio stream converted to tokens (transcription) using automated speech recognition), the transcription being incrementally generated by the automated speech recognizer through a series of updates that add additional text in the first language to the transcription (Ma claim 16, and paras. 74-76, sets of source language tokens are received in an order, where with each received set, a prefix of tokens is updated), until an end of sentence signal is received); 
generating, by the one or more computers, a translation of the transcription into a second language using a machine translation module (Ma paras. 69-71, using a neural network to translate in real-time source language tokens into target language tokens), the translation being generated by performing, in response to each of the updates that add additional text in the first language to the transcription, a corresponding translation iteration that translates into the second language an end portion of the transcription (Ma fig. 4, paras. 69-72, source language tokens received in sets, and used as a prefix to predict a target language token, where the prefix is updated (added text in first language) as next source language tokens are received, and where when receiving an end-of-sentence, all source language tokens are used to generate any remaining target language tokens (end portion) at once), wherein the end portion at least some of the translation iterations comprises (i) the additional text corresponding to the update and (ii) previously-translated text of the transcription (Ma paras. 71-72, the updated prefix and one or more previously predicted target language tokens are used to predict a next target language token to be output where when the end-of-sentence signal is received, all source language tokens are used to generate any remaining target language tokens); and 
providing, by the one or more computers and over a communication network (Ma paras. 168-171, computer system/information handling system that transmits information (providing) as an embodiment of the disclosure including one or more central processing units (computers) that provide the computing resources and are connected to a communications controller to enable the computer system to connect to remote devices through networks), a series of translation updates to a client device based on the translation iterations (Ma para. 172, input and output data is transmitted from one physical location to another, such as from a server (thus to a client), where para. 71 discusses that from the updated prefix, a next target language token is output), wherein the translation updates respectively provide portions of the translated text from the corresponding translation iterations (Ma paras. 69-72, predicted target language tokens are output from each source language token and prefixes/updated prefixes generated therefrom, until an end-of-sentence signal is received).
Ma does not, but Yao NPL teaches wherein the one or more computers promote stability of the translation across the translation iterations by biasing generation of translation output such that, for each of at least some of the translation iterations, a text segment that was translated in a previous translation iteration is re-translated with a bias toward generating translation output that includes a same translation result generated for the text segment in the previous translation iteration (Yao NPL section 3, in a biased beam search, the objective is to reduce flicker (changes in translation for a segment in real time – thus reducing flicker promotes stability) by using a weighting β that biases a translation produced to be closer to a previous prefix translation, in other words, keeps it close to the previous target).
Therefore, taking the teachings of Ma and Yao NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the target language token generation of Ma to include the biased beam search as disclosed in Yao NPL at least because doing so would improve the latency-flicker trade off without sacrificing translation quality (Yao NPL Abstract).
Regarding claim 20, Ma teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, are operable to cause the one or more computers to perform operations comprising (Ma para. 172, computer readable media with instructions for processing units to cause steps of the present invention to be performed):
receiving, by the one or more computers, a stream of audio data comprising speech in a first language (Ma claim 20, source language tokens are received from text input that is from an input audio stream converted to tokens using automated speech recognition); 
generating, by the one or more computers, a transcription for the speech in the stream of audio data using an automated speech recognizer (Ma claim 20, input audio stream converted to tokens (transcription) using automated speech recognition), the transcription being incrementally generated by the automated speech recognizer through a series of updates that add additional text in the first language to the transcription (Ma claim 16, and paras. 74-76, sets of source language tokens are received in an order, where with each received set, a prefix of tokens is updated), until an end of sentence signal is received); 
generating, by the one or more computers, a translation of the transcription into a second language using a machine translation module (Ma paras. 69-71, using a neural network to translate in real-time source language tokens into target language tokens), the translation being generated by performing, in response to each of the updates that add additional text in the first language to the transcription, a corresponding translation iteration that translates into the second language an end portion of the transcription (Ma fig. 4, paras. 69-72, source language tokens received in sets, and used as a prefix to predict a target language token, where the prefix is updated (added text in first language) as next source language tokens are received, and where when receiving an end-of-sentence, all source language tokens are used to generate any remaining target language tokens (end portion) at once), wherein the end portion at least some of the translation iterations comprises (i) the additional text corresponding to the update and (ii) previously-translated text of the transcription (Ma paras. 71-72, the updated prefix and one or more previously predicted target language tokens are used to predict a next target language token to be output where when the end-of-sentence signal is received, all source language tokens are used to generate any remaining target language tokens); and 
providing, by the one or more computers and over a communication network (Ma paras. 168-171, computer system/information handling system that transmits information (providing) as an embodiment of the disclosure including one or more central processing units (computers) that provide the computing resources and are connected to a communications controller to enable the computer system to connect to remote devices through networks), a series of translation updates to a client device based on the translation iterations (Ma para. 172, input and output data is transmitted from one physical location to another, such as from a server (thus to a client), where para. 71 discusses that from the updated prefix, a next target language token is output), wherein the translation updates respectively provide portions of the translated text from the corresponding translation iterations (Ma paras. 69-72, predicted target language tokens are output from each source language token and prefixes/updated prefixes generated therefrom, until an end-of-sentence signal is received).
Ma does not, but Yao NPL teaches wherein the one or more computers promote stability of the translation across the translation iterations by biasing generation of translation output such that, for each of at least some of the translation iterations, a text segment that was translated in a previous translation iteration is re-translated with a bias toward generating translation output that includes a same translation result generated for the text segment in the previous translation iteration (Yao NPL section 3, in a biased beam search, the objective is to reduce flicker (changes in translation for a segment in real time – thus reducing flicker promotes stability) by using a weighting β that biases a translation produced to be closer to a previous prefix translation, in other words, keeps it close to the previous target).
Therefore, taking the teachings of Ma and Yao NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the target language token generation of Ma to include the biased beam search as disclosed in Yao NPL at least because doing so would improve the latency-flicker trade off without sacrificing translation quality (Yao NPL Abstract).
Regarding claim 21, Ma does not explicitly teach the limitations of claim 21. Yao NPL teaches wherein, for each of at least some of the translation updates, the translated text provided in the translation update omits one or more tokens from an end of the translation result generated for the translation iteration corresponding to the translation update (Yao NPL sections 1, and 6.2, a flicker measurement is made as the length of the source extension (translation updates) and number of source extensions is varied (thus for tokens added in extension) and section 4, the final tokens of the translation are masked (omitted from an end of the translation result generated) as they are not part of a longest common prefix amongst translation hypothesis, and thus are too varied (have a potential instability comparatively/do not satisfy a predetermined threshold) to be provided for translation at that time).
Therefore, taking the teachings of Ma and Yao NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the target language token generation of Ma to include the masking considerations and longest common prefix as disclosed in Yao NPL at least because doing so would improve the latency-flicker trade off without sacrificing translation quality (Yao NPL Abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Yao NPL as set forth above regarding claim 6 from which claim 7 depends, further in view of Hashimoto et al. (US 10,963,652 B2 herein “Hashimoto”).
Regarding claim 7, Ma does not explicitly teach the limitations of claim 7. Hashimoto teaches wherein biasing the generation of the translation output comprises biasing a beam search process such that, for a second or subsequent translation iteration for a sentence, the biasing increases a likelihood of selection of a beam that includes the results of the immediately previous translation iteration for the sentence (Hashimoto col. 8, lines 43-52, beam search is constrained (biasing increasing a likelihood) so that a next token in the output sequence (selected beam) is consistent with the structure of the translated text from previous iterations (including results of previous (including an immediately previous) translation iteration).
Therefore, taking the teachings of Ma and Hashimoto together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the translation operations of Ma to include beam search constraints as disclosed in Hashimoto at least because doing so would prevent erroneous translation signaling, such as a premature end of stream tag, from being generated in the translation process (see Hashimoto col. 5, lines 27-36).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Yao NPL as set forth above regarding claim 1 from which claim 9 intends to depend, further in view of Wuebker et al. (US 10,346,548 B1 herein “Wuebker”).
Regarding claim 9, Ma does not explicitly teach the limitations of claim 9. Niehues NPL teaches wherein biasing the translation comprises biasing toward that has strictly followed a target sequence representing a previous translation for sentence currently being translated (Niehues NPL, section 5.2, automatic translation is re-segmented that minimizes the word error rate (and thus bias an output translation to be more similar (consistency with) to (toward)) a reference translation (prior translation iterations)).
Wuebker teaches a beam, and in response to detecting that a beam diverges from the target sequence, removing the bias for the beam (Wuebker col. 3, line 66 – col. 4, lines 5, beams are pruned (bias removed as the beam itself is removed) when they fall out of the beam width due to having too high of a heuristic cost and thus not being one of the best states at a particular level to continue to be included in the beam search).
Therefore, taking the teachings of Ma and Niehues NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the target language token generation of Ma to include considerations of segmentation for minimizing word error rate as disclosed in Niehues NPL at least because doing so would provide more fluent translation output with less correction (Niehues NPL section 6).
Further, taking the teachings of Ma and Wuebker together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the target language token generation of Ma to include the beam pruning as disclosed in Wuebker at least because doing so would bound (and thus lessen) the amount of memory needed in the system to perform a beam search (Wuebker col. 4, lines 6-7).
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Yao NPL as set forth above regarding claim 1 from which claim 11 depends, further in view of Matusov et al. (2006). Automatic Sentence Segmentation and Punctuation Prediction for Spoken Language Translation. Proc. IWSLT, pages 158-165 (herein “Matusov NPL”).
Regarding claim 11, Ma does not explicitly teach the limitations of claim 11. Matsuov NPL teaches comprising applying one or more post-processing operations to the output of the automated speech recognizer to increase stability of transcription results before providing transcribed text to the machine translation module (Matsuov NPL section 5, sentence segmentation algorithm applied to ASR output (thus post-processing) which produces sentence units that pass all relevant context information on to a phrase-based machine translation system, where “to increase stability” as claimed, sets forth an intended result that the Matsuov sentence segmentation is capable of realizing). 
Therefore, taking the teachings of Ma and Matsuov NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the target language token generation of Ma to include the sentence segmentation as disclosed in Matsuov NPL at least because doing so would provide the advantage of the length of the produced segments of recognized speech to be explicitly controlled and adjusted to the needs of machine translation algorithms (Matsuov NPL page 164, section 7).
Regarding claim 12, Ma does not explicitly teach the limitations of claim 12. Yao NPL teaches wherein the one or more post-processing operations comprise: evaluating, for individual tokens of transcribed text, a stability score indicative of a probability that the token will change in a future update by the automated speech recognizer (Yao NPL sections 1, and 6.2, a flicker measurement is made as the length of the source extension and number of source extensions is varied (thus for tokens added in extension)); and suppressing tokens for which the stability score does not satisfy a predetermined threshold from being provided to the machine translation module for translation (Yao NPL section 4, the final tokens of the translation are masked (not provided to the machine translation module) as they are not part of a longest common prefix amongst translation hypothesis, and thus are too varied (have a potential instability comparatively/do not satisfy a predetermined threshold) to be provided for translation at that time).
Therefore, taking the teachings of Ma and Yao NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the target language token generation of Ma to include the masking considerations and longest common prefix as disclosed in Yao NPL at least because doing so would improve the latency-flicker trade off without sacrificing translation quality (Yao NPL Abstract).
Regarding claim 13, Ma teaches wherein the one or more post-processing operations comprise omitting, from the text provided to the machine translation module, punctuation that denotes the end of a sentence until a predetermined condition is determined (Ma paras. 67 and 72, remaining tokens forming a tail beam which would include tokens from the end of the sentence (including punctuation) are not processed (thus omitted from text provided to machine translation) until after receipt of the end of sentence signal).
Regarding claim 14, Ma teaches wherein the predetermined condition comprises detection of a speech utterance endpoint (Ma paras. 67 and 72, tail is not processed until the end of sentence signal is received).
Regarding claim 15, Ma teaches wherein the one or more post-processing operations comprise omitting, from the text provided to the machine translation module, a predetermined number of tokens from the end of the automated speech recognizer output (Ma paras. 66-67 and 72, remaining tokens forming a tail beam which would include tokens from the end of the sentence (including punctuation) are not processed (thus omitted from text provided to machine translation) until after receipt of the end of sentence signal, where the cut-off point defines the tail size (predetermined number of tokens)).
Regarding claim 16, Ma does not explicitly teach the limitations of claim 16. Yao NPL teaches wherein the one or more post-processing operations comprise limiting updates to the transcription for the text stream to appending additional words without revising existing words in the transcription (Yao NPL section 4, figure 2, extensions of a string a b provided by the ASR system are made by adding additional words such as c, without changing the basic a b string provided).
Therefore, taking the teachings of Ma and Yao NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the target language token generation of Ma to include the source prediction process as cited to specifically above and disclosed in Yao NPL at least because doing so would improve the latency-flicker trade off without sacrificing translation quality (Yao NPL Abstract).


Allowable Subject Matter
Claims 8, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the reasons already of record in the Non-Final Action dated February 15, 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ma et al., “STACL: Simultaneous Translation with Implicit Anticipation and Controllable Latency using Prefix-to-Prefix Framework,” arXiv:1810.08398v5 [cs.CL], June 24, 2019. This reference corresponds to the teachings of the cited Ma Patent application US PG Pub 2020/0104371 A1.
Shangguan et al., “Analyzing the Quality and Stability of a Streaming End-to-End On-Device Speech Recognizer,” arXiv:2006.01416v1 [cs.CL], June 2, 2020. This reference is directed towards metrics that can be used to determine the quality of a speech recognizer.
Xiong et al., “DuTongChuan: Context-aware Translation Model for Simultaneous Interpreting,” arXiv:1907.12984v2 [cs.CL], August 16, 2019. This reference was cited in Applicant’s IDS filed 8/20/2021, and is directed towards various aspects of simultaneous translation. In particular, Xiong discloses the wait-k model for partial/iterative translation and discarding the last k-tokens from a generated partial translation.
Niehues NPL, previously used to reject the claims, is still relevant as providing a disclosure of a low-latency speech translation by revising translations through a re-translation process (see section 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656